COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Glenis Dionicio Cordova-Lopez v. The State of Texas

Appellate case number:    01-20-00724-CR

Trial court case number: 1578342

Trial court:              178th District Court of Harris County

        On November 16, 2021, this Court issued an order abating the appeal and remanding to the
trial court for completion and correction of the appellate record. On December 6, 2021, the trial
court filed a sealed supplemental clerk’s record that includes the items appellant requested.
       Accordingly, the Court lifts the abatement and reinstates the appeal on the active docket.
Appellant’s brief is due within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___December 16, 2021___